Order reversed and judgment modified by reducing the amount of damages for injury to tree to $100; that item and the item of $19.20 for injury to lawn to be trebled, making the damages for these two items, as trebled, $357.60, and with the damages found for rental value of land taken, $25, total damages of $382.60, and the judgment as thus modified is affirmed, without costs of this appeal to either party. Findings of fact Nos. 28 and 84 disapproved and reversed as to amount of damages, and in lieu thereof said findings are modified by inserting the amount of damages allowed for all items of trespass, $382.60, that being the amount of such damages after the items for injury to tree and lawn have been trebled. All concur.